Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note
Reason for not making 35 U.S.C 101 rejection for Claims 15-20 because section 0081, lines 12-15 that the computer  readable storage medium is not to be construed as being transitory signals per se. Section of the paragraph from the specification has being provided below. 
“A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire”.
Compact Prosecution
Examiner would like to suggest amending the independent claims to include the limitations A machine learning system, which  include a machine learning algorithm that can be trained, such as in an external cloud environment (e.g., the cloud computing environment), to learn functional relations between inputs and outputs that are currently unknown. Wherein the  machine learning functionality can be implemented using a natural language processing unit  and the relation model, having the capability to be trained to perform a currently unknown function. 
These amendments will overcome the current rejection. 

Claim Objections
Claims 1, 8 and 15 are  objected to because of the following informalities:  Line 11 of claim 1 states “wherein the passage contains a second set of co-occurring entities associated with the desired relation type…” However it is not clear to Examiner if the mentioned passage is referring to the first or the second passage as mentioned in lines 4, 10 in Claims 1, 8 and 15. Examiner interpreted the phrase “the passage” in line 11 to refer to the second passage. Examiner is requesting a clarification as to if the phrase “The passage” refers to the first or second passage. Appropriate correction is required.

Dependent claims 2-7, 9-12 and 16-20 are also objected to since those claims depends on independent claims 1, 8 and 15. 
Independent Claims 1, 8 and 15 and  its dependent claims  2-7, 9-12 and 16-20 were objected to not rejected because Examiner’s position was that an ordinary skilled in the art will be able to understand and make some reasonable interpretation from the claims limitation. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kondadadi et al. (US20170199963) in view of Hakkani-Tur et al (20170024375)
Claim 1, Kondadadi discloses a computer-implemented method comprising traversing, by a processor for a first instance a corpus (Section 0030, lines 1-2 “extracted clinical fact”)  to detect a first passage having a first set of co-occurring entities and intervening tokens associated with a desired relation type; (Section 0061,lines 10-12  The passage “Patient is complaining of acute sinusitis” reads on the first passage and sinusitis is the co-occurring entities) 
 identifying, by the processor, a first predicate of the first passage based on the co-occurring entities and intervening tokens; (Section 0061, lines 13-17 “is complaining of acute sinusitis” is the predicate frame of the first passage based on sinusitis) 
(Section 0063, lines 6-15- “ individual Tokens reads on the intervening tokens) 
 traversing, by the processor for a second instance, (Section 0061, lines 11-16 the two passages were extracted at two different instances) the corpus to detect a second passage having a second predicate with a same semantic structure as the first predicate frame, (Section 0061, lines 10-12- “He has sinusitis which appears to be chronic” is the second passage and it have sinusitis as the problem entity which is the same as the first passage )
wherein the passage (the second passage) contains a second set of co-occurring entities associated with the desired relation type during first instance that the processor did not detect during the first instance; (Section 0061, lines 10-12 clearly the second sentences does not includes the tokens “Patient is complaining of acute sinusitis” and therefore the second passage does not include the tokens “Patient”, “Complaining”, “acute”) 
detecting, by the processor, a second set of co-occurring entities in the second passage based on the second predicate frame; (Section 0061, lines 13-17 “has sinusitis which appears to be chronic” is the predicate frame of the second passage based on sinusitis) 
and annotating, by the processor, the second set of co-occurring entities to have a same desired relation type as the first set of co-occurring entities. (Section 0075, lines 11-14- thus relations annotations and the problem entity appears in the first passage as well as the second passage) 
The secondary reference Hakkani-Tur ( 20170024375) also addresses the having a set of co-occurring entities that have the same desired relation type as the first set of co-occurring entities (See Section 0023, lines 1-4 establishing the same entities from different assertions) . Please see the screen shot below. 

    PNG
    media_image1.png
    739
    654
    media_image1.png
    Greyscale

Figure 1: Shows an example where Alex and Eileen reads on the first and second assertion or passage but shares the same relation type (Siblings via inference)

Kondadadi does not disclose the entities in frames. 
Hakkani-Tur discloses a semantic frame. (Section 0085 “semantic frames”). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of using frames. The motivation is that  putting the entities in frames enables the system to process the query efficiently. 

Claim 2, Kondadadi in view of Hakkani-Tur discloses wherein traversing the corpus to detect a second passage comprises extracting keywords from the first predicate frame; converting each keyword into a keyword vector; (Kondadadi: Section 0071 lines 12-16 – tokens are vectorized)  and P202002404US01Page 28 of 34detecting additional keywords based on the respective word vectors,  (Kondadadi: Section 0080, lines 8-10- thus one or more token in the text is considered as a vector of its component elements, such as words) wherein each additional keyword can be represented by a respective word vector having a value within a threshold value of the keyword vectors. (Kondadadi: Section 0087, lines 17-21 if the probability and/or score computed by the acronym/abbreviation expansion model for the expanded form of an acronym/abbreviation is below a specified threshold,- this means the vector/score is within the threshold) 
Claim 3, Kondadadi in view of Hakkani-Tur discloses wherein traversing the corpus to detect a second passage comprises indexing each document in the corpus via an index keyword, wherein each index keyword is mapped to a document; (Kondadadi: Section 0071, lines 6-11- thus each entity type for each extracted feature (e.g., as previously computed and stored in an index … understand the entity may be a text – See Section 0071, line 11)
searching the index keywords for matching additional keywords; retrieving a document from the corpus based on detecting an additional keyword. (Kondadadi: Section 0071, lines 29-30 may be stored in an index for later retrieval (searched to be retrieved)) 
Claim 4, Kondadadi in view of Hakkani-Tur  discloses selecting a domain-specific thesaurus based on the desired relation type between co-occurring entities  (Kondadadi: Section 0062 “the problem entity”) and detecting the additional keywords from the domain specific thesaurus. (Kondadadi: Section 0047, lines 7-10, “the lexicon may also include additional medical terms used by the various clinicians within the institution” and this means Kondadadi addresses a lexicon or thesaurus that includes additional terms) 
Claim 5, Kondadadi in view of Hakkani-Tur discloses further comprising annotating each entity of the second set of co-occurring entities to have a same entity type as a respective entity of the first set of co-occurring entities. (Kondadadi: Section 0061, lines 10-12- “He has sinusitis which appears to be chronic” is the second passage and it have sinusitis as the problem entity which is the same as the first passage )
Claim 6, Kondadadi in view of Hakkani-Tur discloses training a relation model to detect co-occurring entities having a desired relation type using the second passage. (Kondadadi: Section 0061, lines 10-12 thus the problem entity reads on the desired relation type which is also used in the second sentence) 
Claim 7, Kondadadi in view of Hakkani-Tur discloses training a relation model to detect co-occurring entities having a desired relation type using the second passage. (Kondadadi: Section 0061, lines 10-12 “the labeled corpus of training data may then be processed to build a statistical model trained to detect mentions of the entities labeled in the training data”) 
Claim 8, Kondadadi discloses a system comprising: 
a memory having computer readable instructions; and one or more processors for executing the computer readable instructions, (Non-volatile storage 730 and volatile storage 720 in fig. 7)
 the computer readable instructions controlling the one or more processors to perform operations  (Section 0126, lines 18-21 “the processor execute instructions stored in one or more computer readable storage media) comprising traversing, by a processor for a first instance, a corpus to (Section 0030, lines 1-2 “extracted clinical fact”) detect a first passage having a first set of co-occurring entities and intervening tokens associated with a desired relation type; (Section 0061,lines 10-12  The passage “Patient is complaining of acute sinusitis” reads on the first passage and sinusitis is the co-occurring entities) 
 identifying, by the processor, a first predicate frame of the first passage based on the co-occurring entities and intervening tokens; (Section 0061, lines 13-17 “is complaining of acute sinusitis” is the predicate frame of the first passage based on sinusitis) 
(Section 0063, lines 6-15- “ individual Tokens reads on the intervening tokens) 

 traversing, by the processor for a second instance, (Section 0061, lines 11-16 the two passages were extracted at two different instances) the corpus to detect a second passage having a second predicate frame with a same semantic structure as the first predicate frame, (Section 0061, lines 10-12- “He has sinusitis which appears to be chronic” is the second passage and it have sinusitis as the problem entity which is the same as the first passage )
wherein the passage (the second passage) contains a second set of co-occurring entities associated with the desired relation type during first instance that the processor did not detect during the first instance; (Section 0061, lines 10-12 clearly the second sentences does not includes the tokens “Patient is complaining of acute sinusitis” and therefore the second passage does not include the tokens “Patient”, “Complaining”, “acute”) 

detecting, by the processor, a second set of co-occurring entities in the second passage based on the second predicate frame; (Section 0061, lines 13-17 “has sinusitis which appears to be chronic” is the predicate frame of the second passage based on sinusitis) 
 and annotating, by the processor, the second set of co-occurring entities to have a same desired relation type as the first set of co-occurring entities. (Section 0075, lines 11-14- thus relations annotations and the problem entity appears in the first passage as well as the second passage)
The secondary reference Hakkani-Tur ( 20170024375) also addresses the having a set of co-occurring entities that have the same desired relation type as the first set of co-occurring entities (See Section 0023, lines 1-4 establishing the same entities from different assertions) . Please see the screen shot below. 


    PNG
    media_image1.png
    739
    654
    media_image1.png
    Greyscale

Figure 2:Figure 1: Shows an example where Alex and Eileen reads on the first and second assertion or passage but shares the same relation type (Siblings via inference)
 
Kondadadi does not disclose the entities in frames. 
Hakkani-Tur discloses a semantic frame. (Section 0085 “semantic frames”). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of using frames. The motivation is that  putting the entities in frames enables the system to process the query efficiently. 

Claim 9, Kondadadi in view of Hakkani-Tur discloses wherein traversing the corpus to detect a second passage comprises:
 extracting keywords from the first predicate frame; converting each keyword into a word vector; (Kondadadi: Section 0071 lines 12-16 – tokens are vectorized) and P202002404US01Page 30 of 34detecting additional keywords based on the respective word vectors, (Kondadadi: Section 0080, lines 8-10- thus one or more token in the text is considered as a vector of its component elements, such as words)  wherein each additional keyword can be represented by a respective word vector having a value within a threshold value of the keyword vectors. (Kondadadi: Section 0087, lines 17-21 if the probability and/or score computed by the acronym/abbreviation expansion model for the expanded form of an acronym/abbreviation is below a specified threshold,- this means the vector/score is within the threshold) 

Claim 10, Kondadadi in view of Hakkani-Tur disclose wherein traversing the corpus to detect a second passage comprises: indexing each document in the corpus via a keyword, wherein each keyword is mapped to a document; (Kondadadi: Section 0071, lines 6-11- thus each entity type for each extracted feature (e.g., as previously computed and stored in an index … understand the entity may be a text – See Section 0071, line 11)
searching the index for additional keywords; retrieving a document from the corpus based on detecting an additional keyword. (Kondadadi: Section 0071, lines 29-30 may be stored in an index for later retrieval (searched to be retrieved)) 

Claim 11, Kondadadi in view of Hakkani-Tur discloses wherein the operations further comprise: selecting a domain-specific thesaurus based on the desired relation type between co-occurring entities; (Kondadadi: Section 0062 “the problem entity”) and detecting the additional keywords from the domain specific thesaurus. (Kondadadi: Section 0047, lines 7-10, “the lexicon may also include additional medical terms used by the various clinicians within the institution” and this means Kondadadi addresses a lexicon or thesaurus that includes additional terms) 

Claim 12, Kondadadi in view of Hakkani-Tur  discloses wherein the operations further comprise annotating the each entity of the second set of co-occurring entities to have a same entity type as a respective entity of the first set of co-occurring entities. (Kondadadi: Section 0061, lines 10-12- “He has sinusitis which appears to be chronic” is the second passage and it have sinusitis as the problem entity which is the same as the first passage )

Claim 13,  Kondadadi in view of Hakkani-Tur discloses wherein the corpus is a medical based corpus. (Kondadadi: Abstract, lines 8-9 “model trained on a corpus of medical reports”) 
Claim 14, Kondadadi in view of Hakkani-Tur discloses wherein the operations further comprise: training a relation model to detect co-occurring entities having a desired relation type using the second passage. (Kondadadi: Section 0061, lines 10-12 “the labeled corpus of training data may then be processed to build a statistical model trained to detect mentions of the entities labeled in the training data”) 

Claim 15, Kondadadi discloses a computer program product comprising a computer readable storage medium having program instructions embodied therewith the program instructions executable by a processor to cause the processor to perform operations comprising: 
traversing, by a processor for a first instance a corpus (Section 0030, lines 1-2 “extracted clinical fact”) to detect a first passage having a first set of co-occurring entities and intervening tokens associated with a desired relation type; (Section 0061,lines 10-12  The passage “Patient is complaining of acute sinusitis” reads on the first passage and sinusitis is the co-occurring entities) 

 identifying, by the processor, a first predicate frame of the first passage based on the co-occurring entities and intervening tokens; (Section 0061, lines 13-17 “is complaining of acute sinusitis” is the predicate frame of the first passage based on sinusitis) 
(Section 0063, lines 6-15- “ individual Tokens reads on the intervening tokens) 

 traversing, by the processor for a second instance, (Section 0061, lines 11-16 the two passages were extracted at two different instances) the corpus to detect a second passage having a second predicate frame with a same semantic structure as the first predicate frame, (Section 0061, lines 10-12- “He has sinusitis which appears to be chronic” is the second passage and it have sinusitis as the problem entity which is the same as the first passage)
wherein the passage (the second passage)  contains a second set of co-occurring entities associated with the desired relation type during first instance that the processor did not detect during the first instance; (Section 0061, lines 10-12 clearly the second sentences does not includes the tokens “Patient is complaining of acute sinusitis” and therefore the second passage does not include the tokens “Patient”, “Complaining”, “acute”) 
detecting, by the processor, a second set of co-occurring entities in the second passage based on the second predicate frame; (Section 0061, lines 13-17 “has sinusitis which appears to be chronic” is the predicate frame of the second passage based on sinusitis) 
 and annotating, by the processor, the second set of co-occurring entities to have a same desired relation type as the first set of co-occurring entities. (Section 0075, lines 11-14- thus relations annotations and the problem entity appears in the first passage as well as the second passage) 
The secondary reference Hakkani-Tur ( 20170024375) also addresses the having a set of co-occurring entities that have the same desired relation type as the first set of co-occurring entities (See Section 0023, lines 1-4 establishing the same entities from different assertions) . Please see the screen shot below. 


    PNG
    media_image1.png
    739
    654
    media_image1.png
    Greyscale

Figure 2:Figure 1: Shows an example where Alex and Eileen reads on the first and second assertion or passage but shares the same relation type (Siblings via inference)

Kondadadi does not disclose the entities in frames. 
Hakkani-Tur discloses a semantic frame. (Section 0085 “semantic frames”). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of using frames. The motivation is that  putting the entities in frames enables the system to process the query efficiently. 

Claim 16, Kondadadi in view of Hakkani-Tur discloses wherein traversing the corpus to detect a second passage comprises: 
extracting keywords from the first predicate frame; converting each keyword into a word vector; (Kondadadi: Section 0071 lines 12-16 – tokens are vectorized) and detecting additional keywords based on the respective word vectors, (Kondadadi: Section 0080, lines 8-10- thus one or more token in the text is considered as a vector of its component elements, such as words) wherein each additional keyword can be represented by a respective word vector having a value within a threshold value of the keyword vectors. (Kondadadi: Section 0087, lines 17-21 if the probability and/or score computed by the acronym/abbreviation expansion model for the expanded form of an acronym/abbreviation is below a specified threshold,- this means the vector/score is within the threshold) 

Claim 17, Kondadadi in view of Hakkani-Tur discloses wherein traversing the corpus to detect a second passage comprises indexing each document in the corpus via a keyword, wherein each keyword is mapped to a document; (Kondadadi: Section 0071, lines 6-11- thus each entity type for each extracted feature (e.g., as previously computed and stored in an index … understand the entity may be a text – See Section 0071, line 11)
searching the index for additional keywords; retrieving a document from the corpus based on detecting an additional keyword. (Kondadadi: Section 0071, lines 29-30 may be stored in an index for later retrieval (searched to be retrieved)) 

Claim 18, Kondadadi in view of Hakkani-Tur discloses wherein the operations further comprise: selecting a domain-specific thesaurus based on the desired relation type between co-occurring entities (Kondadadi: Section 0062 “the problem entity”)  and detecting the additional keywords from the domain specific thesaurus. (Kondadadi: Section 0047, lines 7-10, “the lexicon may also include additional medical terms used by the various clinicians within the institution” and this means Kondadadi addresses a lexicon or thesaurus that includes additional terms) 

Claim 19, Kondadadi in view of Hakkani-Tur discloses wherein the operations further comprise annotating the each entity of the second set of co-occurring entities to have a same entity type as a respective entity of the first set of co-occurring entities. (Kondadadi: Section 0061, lines 10-12- “He has sinusitis which appears to be chronic” is the second passage and it have sinusitis as the problem entity which is the same as the first passage )

Claim 20, Kondadadi in view of Hakkani-Tur  discloses wherein the corpus is a medical based corpus. (Kondadadi: Abstract, lines 8-9 “model trained on a corpus of medical reports”) 


	Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hertz et al. (US20190354544) discloses a classifier used was a Logistic Regression clas­sifier. A model is trained per source. So, news documents are run by the news model classifier and filing documents are classified by a filings model classifier. This is because the structure and type of sentences vary a lot from source to source. The sentences in news documents are simpler and have a different vocabulary as compared to SEC filings documents, which can have much longer complex sentences and a different use of vocabulary.
Lastra Diaz et al. (US20160179945) discloses a key term is an index term defined in a key term lexicon, which represents an occurring word in an indexed document. Every index term can be the occurring word, or other related word, such as a synonymous, hypemym, or hyponym. The user queries are transformed to the semantic representation of the system, and the retrieval is carried-out in two stages, the search and the retrieval. 
	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akwasi M Sarpong whose telephone number is (571)270-3438. The examiner can normally be reached Mon-Fri. 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING D POON can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AKWASI M SARPONG/Primary  Examiner, Art Unit 2675                                                                                                                                                                                                        08/28/2022